Title: From George Washington to Brigadier General Samuel Holden Parsons, 18 March 1778
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters [Valley Forge] 18th March 1778

I am favd with yours of the 7th inclosing a letter from the Revd Mr Dwight to whom I have written upon the matter proposed by him.

I am sorry to hear that any seeming inconsistency in my letters should among other things have retarded the execution of the Works, but if you will revert to my letters of the 2d and 27th of Decemr you will find that my orders were express to keep the Troops, meaning the main Body of them, steadily to work. I mentioned a liberty of sending out light parties towards the plains, because they were necessary not only to curb small foraging parties of the Enemy but for the security of the Camp.
To reconcile all matters and to obviate the jealousies and prejudices that whether well or ill founded had taken place, I have ordered Genl Mcdougal to take the command at the Highlands, and vested him with full powers to superintend the whole, at least untill Congress have determined whether the command of the forts and the superintendency of the Works shall be distinct and independant of that of the department. I am Dear Sir Yr most obt Servt.
